EXX.COM, LLC BALANCE SHEET AS OF SEPTEMBER 30, 2009 (Unaudited) 2009 ASSETS Current Assets Cash $ 15,220 Accounts receivable, net of allowance for doubtful accounts of $20,000 101,910 Total current assets 117,130 Equipment, net 83,600 Other Assets 8,919 Total assets $ 209,649 LIABILITIES AND MEMBERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 747,454 Due to affiliate 266,355 Capital Leases, current 6,549 Loans payable 144,301 Total current liabilities 1,164,659 Long term liabilities Capital Leases, long term - Total long term liabilities - Members' equity (deficit) Members' capital (deficiency) (955,010) Total members' equity (deficit) (955,010) Total liabilities and members' equity $ 209,649 Other income (expense): Interest income 339 Interest expense (10,799) Total other income (expense) (10,460) Net loss (569,096) Members' equity (deficit), beginning of period (567,135) Contributions 415,678 Distributions (234,457) Members' equity (deficit), end of period $ (955,010) 2 EXX.COM, LLC STATEMENT OF OPERATIONS & MEMBERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2009 Revenue Total Revenue 788,279 Cost of goods sold: Software expenses 66,840 Trading expenses 483,087 Consulting fees 93,544 Licenses and exchange fees 161,020 Depreciation and amortization 36,747 Total cost of goods sold 841,238 Gross loss (52,959 ) Research & development-software 197,558 Operating expenses: Live testing - software 176,500 General & administrative expenses 131,619 Loss before other income (expense) (558,636 ) Other income (expense): Interest income 339 Interest expense (10,799 ) Total other income (expense) (10,460 ) Net loss (569,096 ) Members' equity (deficit), beginning of period (567,135 ) Contributions 415,678 Distributions (234,457 ) Members' equity (deficit), end of period $ (955,010 ) 3 EXX.com, LLC Notes to Financial Statements 1.Summary of Significant Accounting Policies Nature of Operations The Company provides advanced connectivity and software solutions to small and medium sized stock brokerage, arbitrage, investment banking firms, and Hedge Funds in major American markets from offices in Ramsey, NJ.The Company's mission is to build autonomous, efficient, reliable and cost effective trading platforms in order to achieve Straight Through Processing (STP) in the financial industry. The Company's main business is customizing proprietary platforms so from one program STP is enabled across all the financial networks. The Company is a Limited Liability Company (LLC) and as such no member will be bound by, or be personally liable for the expenses, liabilities or obligations of the Company.The latest date on which the limited liability company is to be dissolved and its affairs wrapped up is December 31, 2042. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income Taxes The Company, with the consent of its shareholders, has elected under the Internal Revenue Code to be a Limited Liability Company (LLC) for both federal and state tax purposes. In lieu of corporate income taxes, the members of an LLC are taxed on their proportionate share of the Company's taxable income. Therefore, no provision or liability for federal or state income taxes has been included in the financial statements. Concentration of Credit Risk The Company maintains cash balances at a financial institution located in New Jersey. Accounts at the institution are insured by the Federal Deposit Insurance Corporation up to $250,000.As of September 30, 2009 there were no deposits uninsured. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents. 4 EXX.com, LLC Notes to Financial Statements 1. Summary of Significant Accounting Policies (continued) Accounts Receivable Accounts receivable are presented at their net realizable value.Doubtful accounts are written off in the year in which they are deemed uncollectible.Subsequent collections of accounts previously written off are recognized as income in the year in which payments are received. The Company assesses the need for an allowance for doubtful accounts based upon a review of their outstanding receivables, historical collection information and the economic conditions.There is a $20,000 provision for doubtful accounts at September 30, 2009. Equipment and Depreciation Equipment is carried at cost.Depreciation is computed by straight-line methods using estimated useful lives of generally 5 to 10 years for machinery and equipment.Equipment under capital leases are amortized over the shorter of the lease term or the estimated useful life.Expenditures for major renewals and betterments that extend the useful lives of equipment are capitalized.Expenditures for maintenance and repairs are charged to expenses as incurred. Other Assets Other assets include a deposit on a trade show booth at September 30, Revenue Recognition The Company records the revenues on its software hosting and other services when there is persuasive evidence of an arrangement, the fees are fixed or determinable, the services have been delivered and collectability is reasonably assured. The Company's software hosting contracts include the right to use the software and are generally multiple element arrangements, which provide for certain deliverables to the customer that may include software support, enhancements, training and website maintenance.The Company does not allow the customers to take possession of the Company's software at any time, therefore, the Company applies FASB Accounting Standards Codification (“ASC”) 985-605-55
